Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 and 7-22 are pending in this application. Claims 1-4, 12, and 22 are objected to. Claims 1-3 and 7-22 are rejected. 

Priority
This application is a 35 U.S.C. 371 National Stage Filing of International Application No. PCT/CN2019/096652, filed on July 19, 2019, which claims priority to PCT/CN2018/096327 and PCT/CN2018/105544 filed on July 19, 2018 and September 13, 2018, respectively.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Examiner has considered the Information Disclosure Statement filed on January 14, 2021.

Claim Objections
Claims 1-3, 12, and 22 are objected to because of the following informalities: 
Claim 1 contains grammatical errors and should be amended to recite: “… -CO-, -CONR9-, or [     ]-NR10CO-…” on page 1; “R4 and R5 are each independently… -C1-8 alkyl, -C1-8 alkenyl, 1-8 haloalkyl…” on page 2; “R6 and R7 are each… or C3-10 cycloalkyl is optionally substituted…” on page 2.
Claim 2 contains grammatical errors and should be amended to recite: “… wherein ring A is a 6- [  ]member heterocyclic ring comprising 
Claim 3 contains grammatical errors and should be amended to recite: “… wherein ring B is a 6- [  ]member heterocyclic…”.
Claim 12 contains a grammatical error and should be amended to recite: “… heterocyclic ring is substituted…”.
Claim 22 is inconsistent. It recites “a patient” followed by “the patient in need thereof”.  For consistency and antecedent basis it is suggested that Applicant recites “a patient in need thereof”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.— The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for enhancing immunity against cancer and/or infection diseases associated with inhibiting PD-1/PD-L1 interaction, does not reasonably provide enablement for “a method of enhancing, stimulating, and/or increasing” the (any type of) immune response in a patient… in need thereof.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate in scope with the claim language. The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993). MPEP § 2164.08. That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is “undue.” In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991).
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure. Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).
The above factors, regarding the present invention, are summarized as follows:
Breadth of the Claims – The breadth of the claims is drawn to a method of enhancing, stimulating and/or increasing the (any) immune response in a patient comprising the administration of a compound of Formula 1. The specification suggests that a compound of Formula 1 “may be useful for therapeutic administration to enhance immunity against cancer and/or infectious diseases.” Accordingly, the scope of the immune response in a patient is limited to immune responses associated with the inhibition of PD-1/PD-L1 interaction.  
Nature of the Invention – The nature of the invention pertains to a method of enhancing, stimulating and/or increasing the immune response in a patient in need thereof using claimed compounds that are disclosed as inhibitors of PD-1/PD-L1 interactions.



State of the Prior Art and Predictability in the Art – The state of the prior art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e., which compound can enhance, stimulate, and/or increase immune response and by what mechanism). Even in view of the seemingly high level of skill in the art, there is no absolute predictability when determining the physiological effects of a compound of Formula I. It is well established that “the scope of enablement [] varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). A skilled artisan would therefore reasonably expect the efficacy of treatment methods to vary when considering the wide range of immune responses that could occur in a patient.
   It is asserted in the specification that a compound of Formula I “may be useful for therapeutic administration to enhance immunity against cancer and/or infectious diseases” (page 3). Han et al. demonstrates that PD-L1 plays an important role in various malignancies where it can attenuate the host immune response to tumor cells” (Am J Cancer Res, 2020, 10, 727-742). Sharpe et al. also demonstrates the therapeutic potential of manipulation of the PD-1—PD-L pathway by antagonists to enhance immune responses during chronic infection (Nat Immunol, 2007, 8, 239-245). While the specification reports in vitro data to support the inhibitory activity of a compound of Formula I against PD-1/PD-L1 interactions, no data are reported that would preclude undue experimentation to determine the effectiveness of a compound of Formula I in enhancing an immune response not associated with PD-1/PD-L1 interaction. No evidence is provided to describe a method of use as to enable one skilled in the art to use the claimed compound nor show that one skilled in the art would know a priori how to use it. In re Moureu, 345 F.2d 595, 52 (CCPA 1363).




Relative Skill of Those in the Art – The artisans making and using applicant’s pharmaceutical compound would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of combined professional experience. The level of skill in the art is high; however, due to the unpredictability in the pharmaceutical art and the wide scope of possible physiological immune responses, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by in vitro or in vivo screening to determine which compound elicits the desired immune response in the patient.

Amount of Direction/Guidance Provided and Existence/Absence of Working Examples – Applicants provide a background discussion on pages 1-3 regarding PD-1 and PD-L1 interactions and the role PD-1 plays in diseases like cancer and viral infection. The specification supports the inhibitory activity of the instantly claimed compounds against PD-1/PD-L1 interaction as demonstrated by the in vitro data provided on pages 26-32. However, the disclosure does not provide any competent evidence or tests that are predictive of the pharmaceutical use for “enhancing, stimulating and/or increasing the immune response” not associated with inhibition of PD-1/PD-L1 interaction by administering the instantly claimed compounds. The specification does not even disclose that the compounds of Formula I could be inhibitors of any other enzyme or protein/ligand interaction. Therefore, there is “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.” In Ex parte Stevens, 16 USPQ2d 1379.

Quantity of Experimentation Necessary – The quantity of experimentation needed to make or use the invention based on the content of the disclosure is undue. Since the compounds of Formula (I) are only known to inhibit PD-1/PD-L1 interaction, one of ordinary skill in the art would need to test/research for any and all possible improved immune response not associated with inhibiting PD-1/PD-L1 interaction. The claimed invention would require a person having ordinary skill to invest an indefinite amount of experimentation clearly beyond what can be considered as routine.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). 
	Therefore, in view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to determine “the immune response” encompassed in the instant claim, with no assurance of success.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 7-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, multiple instances of the phrase “the heterocyclic ring optionally comprises 1… hetero atom[]” render the claim indefinite because it is unclear what effect “optionally comprises” has on the individual heterocyclic ring. A heterocyclic ring by definition must contain in the ring structure at least one heteroatom; this is not optional. It appears that the Applicant is attempting to refer to a subset of heterocycle groups which contain more than one heteroatom. Furthermore, the heterocyclic rings formed by R4 and R5 together, and R6 and R7 together, must contain a nitrogen atom in accordance to the structure of Formula I. The description for these rings (i.e., “wherein the heterocyclic ring optionally comprises 1, 2 or 3 heteroatoms selected from N, S, or O”) is not in accordance with the structure of Formula I. Claims 2-3, 7, 9-16, and 18-22 are rejected because they depend on rejected claim 1 and do not correct the issue of indefiniteness. 	Claim 9 recites “the 5- to 6-member heterocyclic ring”, which could be argued to be a reference to any one of the multiple instances of a 5- to 6-member heterocyclic ring in claim 1. Claim 1 refers to a compound of Formula I which has multiple instances of a 5- to 6-member heterocyclic ring. Claim 9 is dependent on claim 8, claim 8 of claim 7 and claim 7 is dependent on claim 1. Claim 8 currently depicts heterocyclic rings that do not appear to be open to substitution. Claims 8-9 should be amended to specify which heterocyclic rings are being limited. These claims could recite “wherein the 5- to 6-membered heterocyclic ring formed by R4 and R5 is…”.
Claim 12 is rejected as indefinite. Claim 12 is dependent on claim 11, and claim 11 is dependent on claim 1. There are multiple instances of a heterocyclic ring in both claim 1 and 11 and it is unclear which instance claim 12 is referring to. Note that claim 12 does not refer to the 6-membered heterocyclic ring of claim 11.
Claim 14 is rejected as indefinite because it recites “methy” and it is unclear which substituent (e.g., methyl, methoxy, methylene, etc.) Applicant is intending to limit R11 and R22 to.
Claim 17 recites “the compound of Formula (I).” There is insufficient antecedent basis for this limitation in the claim. A representation of “[t]he compound of Formula (I)” is not provided in the claim. There are multiple instances of “a compound of Formula I” in the instant disclosure; however, it is unclear if claim 17 was meant to be dependent on other claim(s) or to be an independent claim. If claim 17 was intended to be dependent, then the claim would encompass a compound of Formula I, or a stereoisomer, tautomer, pharmaceutically acceptable salt, prodrug, chelate, non-covalent complex, or solvate thereof. If Applicant intended the claim to be independent, the claim would not encompass these optional secondary aspects of a compound of Formula I.  
Claim 20 is rejected as indefinite. The claim recites “a disease associated with inhibition of PD-1/PD-L1 interaction.” It is unclear what limitations the Applicant intended to place on the scope of “a disease” and, therefore, the metes and bounds of diseases included or excluded are not apparent. While certain diseases are broadly mentioned in the specification, the specification does not define or resolve the degree of association of inhibition of PD-1/PD-L1 interaction and diseases for one to know all the diseases that are encompassed by the claim. It is suggested that Applicant include the limitations of claim 21 into the claim to clearly define the invention being claimed.
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05. In the present instance, claim 21 recites the broad limitation “melanoma,” and the claim also recites “multiple melanoma” which is the narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 20 is rejected but would be allowable if rewritten to incorporate all the limitations of both claim 1 and 21.

    PNG
    media_image1.png
    98
    403
    media_image1.png
    Greyscale
The instant claims relate to compounds of Formula I having the following general formula:


 
                                                              .
The closest prior art is Qi et al. (WO 2018/1192861 A1, June 28, 2018) which teach the following structure on page 165 as Example 28:

    PNG
    media_image2.png
    131
    590
    media_image2.png
    Greyscale
        
                              
                                                           .

    PNG
    media_image3.png
    137
    982
    media_image3.png
    Greyscale
The prior art compound differs from a compound of Formula I based on the group corresponding to the instant variable C(R11R22)-group. Instant claim 1 recites the following for R11 and R22:  

                                                                            .   

The prior art compound however contains a 1-methylpyridin-2(1H)-one group in lieu of the instant variable C(R11R22)-group. A person having ordinary skill in the art would not have been motivated to modify the prior art compound especially since the prior art structure is not even generic to the instantly claimed structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SHIM whose telephone number is (571)270-1205. The examiner can normally be reached Monday - Friday, 9 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K MCKANE can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.S./Examiner, Art Unit 1626
                                                                                                                                                                                                        /VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626